Citation Nr: 9905049	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-23 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sexual trauma with 
sexually transmitted infections.  

2.  Entitlement to service connection for urinary infections.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a thyroid disorder.  

5.  Entitlement to service connection for sinus infection.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for residuals of a left 
ankle sprain.  

8.  Entitlement to service connection for chronic shoulder 
pain.  

9.  Entitlement to service connection for knee pain.  

10.  Entitlement to an increased disability rating for 
residuals of a fractured left distal radius, currently 
evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1994 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The veteran withdrew the issue of entitlement to service 
connection for cervical pre-cancer during her December 1997 
personal hearing.  In addition, service connection for 
depression was granted in a March 1998 rating decision.  
Therefore, that issue is no longer in appellate status.  


REMAND

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).  A notice of disagreement or 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed.  38 C.F.R. § 20.300.  

A substantive appeal is timely if it is received within 1 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.  

In this case, the RO mailed the veteran notice of the action 
currently on appeal on March 11, 1996.  She timely submitted 
a notice of disagreement in August 1996.  The RO issued a 
statement of the case on April 22, 1997.  The notification 
letter attached to the statement of the case advised the 
veteran that she must submit a substantive appeal within 60 
days of the statement of the case or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying her of the action appealed.  The RO received the 
substantive appeal on August 21, 1997.  The form was dated 
August 18, 1997.  

Because the statement of the case was issued after the 
expiration of one year from the date of notification of the 
appealed rating decision, the veteran was required to submit 
her substantive appeal within 60 days of the statement of the 
case.  The RO received the appeal nearly two months after the 
deadline.  The record does not contain any written request 
for an extension of time in which to submit the appeal.  
Thus, it appears that the veteran's substantive appeal was 
not timely and that therefore the Board would not have 
jurisdiction over the appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.

However, in a recent case, the Court of Veterans Appeals held 
that, although the Board was required to assess its 
jurisdiction, such assessment must not prejudice the 
veteran's procedural rights.  Marsh v. West, 11 Vet. 
App. 468, 471 (1998).  According to Marsh, before it may 
adjudicate the timeliness of a notice of disagreement in the 
first instance, the Board is required to determine whether 
the veteran has had an opportunity to present evidence or 
argument on the jurisdictional issue, or explain why 
adjudication of the jurisdictional issue in the first 
instance will not prejudice the veteran. Id. (citing Bernard 
v. Brown, 4 Vet. App. 384 (1993) and Sutton v. Brown, 9 Vet. 
App. 553 (1996)).  The Court emphasized that timeliness of a 
notice of disagreement is itself an appealable issue. Id. at 
470; see 38 C.F.R. §§ 19.34, 20.101(c).

In light of the holding of Marsh with respect to a notice of 
disagreement, the Board cannot on its own dismiss the 
veteran's appeal for lack of jurisdiction due to untimely 
receipt of a substantive appeal.  Accordingly, the Board 
REMANDS the case to the VAMROC for the following action:

The VAMROC should address the issue of 
whether the veteran's VA Form 9 or 
substantive appeal was untimely and issue 
a rating decision for that determination.  
Thereafter, standard procedures should be 
followed if the veteran or her 
representative voices disagreement with 
that decision, including issuance of a 
statement of the case and an opportunity 
for a hearing.  If an appeal is properly 
and timely perfected, the case should be 
returned to the Board for adjudication of 
the jurisdictional issue.      

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


